UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch 2010 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 140 53113 Bonn Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Deutsche Telekom’s new strategy aims to double revenue in growth areas and increase free cash flow Mar 17, 2010 · Group confirms guidance for 2010 · Free cash flow to increase by 2012 · Group’s return on capital employed (ROCE) to increase by at least 150 basis points by · T-Mobile USA plans to increase its OIBDA margin – based on service revenues – to over 35percent by 2012 (compared with 31percent in 2009) · Double revenue from five growth areas to almost EUR30 billion by 2015 - Revenue from mobile data traffic to increase from EUR4 billion to around EUR6 billion by 2012 and around EUR10 billion by 2015 - Increase in revenues in the “intelligent networks” growth area for the energy, healthcare, media, and automotive sectors to around EUR1 billion by 2015 · Connection of up to 4 million households with fiber by 2012 and acquisition of 2.5 to 3 million Entertain customers by 2012, up to 5 million by 2015 · T-Mobile USA investing in network drive with aim of supplying around 185 million POPs with HSPA+ by end of 2010 and doubling the number of 3G smartphones in the network to around 8 million Deutsche Telekom is aiming to restructure its business and drive up revenue from growth areas through investments in intelligent networks and its portfolio of IT, Internet and network services. The Group intends to expand its footprint in the TV business in Europe and become the pay-TV market leader in Germany. Deutsche Telekom believes that mobile data traffic will provide the richest opportunities for revenue growth. CEO René Obermann also plans to strengthen the Group’s IT arm, T-Systems, by focusing on services that will also be marketed internationally such as cloud computing and IT solutions for the sectors energy, healthcare, media distribution, and automotive, which are undergoing radical changes. “The industry is changing and we are transforming Deutsche Telekom,” said CEO René Obermann at the presentation of the Group strategy “Fix – Transform – Innovate” in Bonn on Wednesday. “Two things are important: a high-margin core business and the courage to focus on promising growth areas.
